SECOND AMENDMENT TO

THIRD AMENDED AND RESTATED ADVISORY AGREEMENT

 

This Second Amendment to Third Amended and Restated Advisory Agreement (this
“First Amendment”) is adopted, executed and agreed to effective as of March 26,
2014, by and among Bluerock Residential Growth REIT, Inc., a Maryland
corporation (the “Corporation”), Bluerock Residential Holdings, LP, a Delaware
limited partnership (the “Operating Partnership”), and Bluerock Multifamily
Advisor, LLC, a Delaware limited liability company (the “Advisor”). Undefined
terms used herein shall have the meaning ascribed to them in the Agreement (as
defined below).

 

WITNESSETH :

 

WHEREAS, the Corporation, the Operating Partnership and the Advisor are parties
to that certain Third Amended and Restated Advisory Agreement dated February 27,
2013, a copy of which is attached hereto as Exhibit A, as amended by that
certain First Amendment dated effective as of October 14, 2013, a copy of which
is attached hereto as Exhibit B (collectively, the “Agreement”), pursuant to
which the Advisor is entitled to certain fees in exchange for providing to the
Corporation and the Operating Partnership potential investment opportunities and
a continuing and suitable investment program consistent with the investment
objectives and policies of the Corporation.

 

WHEREAS, the Board of Directors of the Corporation is exploring strategic
alternatives, including the possibility of a public offering of shares of its
Common Stock and listing on a national securities exchange (the “Public
Offering”).

 

WHEREAS, pursuant to Section 9(a) of the Agreement, the Advisor is entitled to
receive certain acquisition fees in connection with acquisitions by the Company,
substantially concurrently with the completion of the Public Offering, of
additional real estate investments (the “Acquisition Fees”).

 

WHEREAS, the Advisor has agreed to receive the Acquisition Fees in the form of
LTIP units, a class of partnership units in the Operating Partnership (“LTIP
Units”).

 

NOW, THEREFORE, in consideration of the agreements and covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.             Section 9(a) of the Agreement is hereby amended by adding the
following sentence as the last sentence thereto:

 

“The Acquisition Fee shall be payable in the form of LTIP units, a class of
partnership units in the Operating Partnership (“LTIP Units”).”

 

2.             All other provisions of the Agreement, as hereby amended, except
superseded by or inconsistent with this Amendment, shall continue to be in full
force and effect.

 

[SIGNATURES ON FOLLOWING PAGE]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the date first set forth above.

 

  BLUEROCK RESIDENTIAL GROWTH REIT, INC.,   a Maryland corporation         By:
/s/ Michael L. Konig   Name: Michael L. Konig   Title: General Counsel        
BLUEROCK RESIDENTIAL HOLDINGS, LP,   a Delaware limited partnership         By:
Bluerock Residential Growth REIT, Inc.,     its General Partner           By:
/s/ Michael L. Konig     Name: Michael L. Konig     Title: General Counsel      
  BLUEROCK MULTIFAMILY ADVISOR, LLC,   a Delaware limited liability company    
    By: /s/ Michael L. Konig   Name: Michael L. Konig   Title: General Counsel  

 

 

 

 

EXHIBIT A

 

Third Amended and Restated Advisory Agreement

 

[SEE ATTACHED]

 

 

 

 

EXHIBIT B

 

First Amendment to Third Amended and Restated Advisory Agreement 

 

[SEE ATTACHED]

 



 

